Citation Nr: 1736465	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for peripheral vascular disease, to include as a result of exposure to herbicides in the Republic of Vietnam.  

4.  Entitlement to service connection for right lower extremity peripheral neuropathy.  

5.  Entitlement to service connection for left lower extremity peripheral neuropathy.  

6.  Entitlement to service connection for right upper extremity peripheral neuropathy.

7.  Entitlement to service connection for left upper extremity peripheral neuropathy.  

8.  Entitlement to service connection for a right knee disability, to include arthritis.  

9.  Entitlement to service connection for a left knee disability, to include arthritis.  

10.  Entitlement to service connection for a right ankle disability, to include arthritis.  

11.  Entitlement to service connection for a left ankle disability, to include arthritis.  

12.  Entitlement to service connection for rheumatoid arthritis of the right upper extremity.  

13.  Entitlement to service connection for rheumatoid arthritis of the left upper extremity.  

  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from May 1949 to July 1969, to include duty in Korea and Vietnam; he retired as a Master Sergeant (E-8).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran resides in the jurisdiction of the RO in Houston, Texas, and it is from here that the appeal arises.  

The Veteran had a Travel Board hearing in January 2017.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives treatment from the San Antonio Medical Center (formerly Brooks Army Medical Center).  Records from this facility (where the Veteran as received care for many years since discharge), have not been associated with the claims file.  As these are federal records, they must be obtained and associated with the claims file prior to adjudication of the appeal.  Bell v. Derwinski, 2 Vet. App. 611 (1992).     

The Veteran served in Korea during hostilities, and he has credibly asserted extreme cold exposure while serving in support of operations in that country.  He has  testified that he experienced skin discoloration in cold weather, and asserts that this exposure has played some causal role in the development of lower extremity (including knee and ankle) and upper extremity disabilities in neurological, vascular, and orthopedic areas.  Upon the securing of outstanding records, VA examinations should be afforded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain records of treatment for the Veteran from the time of his discharge to the present.  Specifically, records from the San Antonio Medical Center (formerly the Brooks Army Medical Center) should be obtained and associated with the claims file.  Should records not be able to be obtained after exhaustive search, so annotate the record.  

2.  Schedule the Veteran for appropriate neurological, vascular, and orthopedic examinations to ascertain the nature and etiology of the claimed disabilities.  The following is asked:  

a)  The neurologist should ascertain the current nature of any present neuropathy in the upper and lower extremities.  An opinion must be offered as to if these conditions were caused by cold exposure in Korea.  If any currently present peripheral neuropathy is categorized as "early onset," such a fact must be expressly described (Veteran has confirmed service in the Republic of Vietnam).  

b)  The vascular examiner should ascertain the current nature of any present peripheral vascular disease and hypertension.  An opinion must be offered as to if these conditions were caused by any incident of service, to include as a result of cold exposure in Korea.  Additionally, with respect to peripheral vascular disease, an opinion should be entered as to if exposure to herbicide agents (dioxin) in the Republic of Vietnam, which is presumed, directly contributed to the onset of current disability.    

c)  The orthopedic examiner should ascertain the current nature of any systemic arthritis, to include as manifesting in the upper extremities, and should note any traumatic or rheumatoid arthritis manifesting in the lower extremities, to include in the ankles and knees.  An opinion must be offered as to whether these conditions were caused by cold exposure in Korea.  

*The Veteran's reports of discoloration in his hands and feet, and in other parts of his bilateral upper and lower extremities, while serving in the Korean Peninsula, are considered to be credible.  

*The examiners must review the claims file in its entirety, to include evidence received from the Department of the Army in association with this remand order.  

THE MERE FACT THAT CONTEMPORANEOUS MEDICAL RECORDS DO NOT DOCUMENT THE CLAIMED DISABLEMENT IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL OPINION.  DETAILED MEDICAL CONCLUSIONS, SUPPORTED BY APPROPRIATE RATIONALES, ARE NECESSARY TO RESOLVE THE ISSUES ON APPEAL.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims on a de novo basis.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




